Citation Nr: 0936059	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for radiculopathy of 
the right lower extremity, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to March 
1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire, which in pertinent part, denied 
the benefit sought on appeal. 

The issue was previously before the Board in June 2008, when 
the matter was remanded for further development.  


FINDING OF FACT

The Veteran's disability is manifested by pain, stiffness, 
weakness, impaired ambulation without assistance, and more 
closely approximates a severe effect on his ability to 
perform daily activities. 


CONCLUSION OF LAW

Giving the Veteran the benefit of the doubt, an evaluation of 
30 percent, and no higher, is warranted for radiculopathy of 
the right lower extremity.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the April 2006 rating decision in the matter, 
VA sent the Veteran a notice letter in January 2006 which 
apprised the Veteran as to his and VA's respective duties for 
obtaining evidence.  This notice letter also informed him 
that in order to substantiate a claim, he must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening in the severity of his condition.  
In an April 2006 notice letter, the Veteran was informed how 
VA determines the disability rating and the effective date 
for the award of benefits if service connection is to be 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran also received a notice letter in July 2008, which 
informed him of the applicable diagnostic codes for 
determining a disability rating, the requirement to submit 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life, and examples 
of the types of medical and lay evidence that the claimant 
may submit.  

Although the April 2006 and the July 2008 notice were sent 
after the initial adjudication, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the additional notices 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and after the 
notice was provided the case was readjudicated and in a June 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify and inform the Veteran with 
regard to his claim, VA also has a duty to assist the Veteran 
in the development of the claim.  This duty includes 
assisting the Veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the Veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the Veteran's private and VA treatment records.  The 
Veteran was afforded comprehensive VA examinations in January 
2006 and June 2009.  The Veteran has not identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The Board finds that no 
additional assistance is required to fulfill the VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002).  



2.  Increased Rating

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of recording beginning one year prior to the time 
Veteran requested an increase rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
the severity of the Veteran's symptomatology has been 
relatively constant throughout the period of this appeal; 
therefore, "staged" ratings are not warranted.  38 C.F.R. § 
4.124a.   

The Veteran's disability due to radiculopathy of the right 
lower extremity has been assigned a 10 percent rating under a 
general set of criteria applicable to diseases of the 
peripheral nerves found at 38 C.F.R. § 4.124a, Diagnostic 
Code 8521.  Diagnostic Code provides ratings for paralysis of 
the external popliteal nerve.  Under Diagnostic Code 8521, a 
10 percent rating is warranted for mild incomplete paralysis; 
a 20 percent is warranted for moderate incomplete paralysis; 
and a 30 percent rating is warranted for severe incomplete 
paralysis.  Complete paralysis of the external popliteal 
nerve, foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, is rated 40 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8521.

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement.  38 
C.F.R. § 4.124a.

The Board observes in passing that the words "mild," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

It is not expected that all cases will show all the findings 
specified; however, in all instances it is expected that 
there will be sufficient findings as to identify the disease 
and the disability there from, and to coordinate the rating 
with the identified impairment of function.  38 C.F.R. § 
4.21.  Where there is a question as to which of two rating 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).

Here, the Veteran claims that the disability in his lower 
right extremity is more severe than indicated by the assigned 
10 percent disability rating.  

A review of the Veteran's private treatment records and 
statements from January 2005, one year prior to the claim for 
an increase rating, to May 2008 shows that the Veteran 
complained of pain, numbness, tingling and weakness in his 
right lower extremity.  These records also show that the 
Veteran had required the use of a cane to ambulate since 
December 2003. 

In January 2006 the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner recorded that the Veteran complained of numbness, 
tingling, shooting pains, and weakness in his right lower 
extremity.  The examiner observed that the Veteran used a 
cane to ambulate.  Upon physical examination, the Veteran's 
sensation in his right lower extremity was impaired to 
monofilament, vibration, and temperature.  The examiner 
recorded the findings from October 2004 electromyography 
(EMG) study that listed sensory impairments in the Veteran's 
right lower extremity.  The examiner did not provide other 
findings or commentary that would address the severity of the 
Veteran's radiculopathy in terms of qualifying it as mild, 
moderate or severe incomplete paralysis.  

In July 2009, the Veteran was afforded another VA examination 
to evaluate the level of severity of his radiculopathy of the 
right lower extremity.  In that examination report, the 
examiner recorded that the Veteran continued to complain of 
pain, numbness and weakness in his right lower extremity.  
The Veteran reported that it was very difficult for him to 
walk, in part, because of left leg weakness from a pervious 
stroke, and in part because he could not feel his right foot 
and he would trip over it.  The examiner observed that the 
Veteran used a motorized wheelchair to ambulate and that he 
was unable to stand unassisted.  

Upon physical examination, the examiner reported that the 
Veteran had muscle strength of "4," with weakness of 
extension of the knee and the great toe.  The knee extenders 
were weakened due to inactivity and deconditioning, not 
neuropathy.  The extensor hallucis longus findings were 
consistent with L5 radiculopathy.  "Light touch" was 
absent.  Muscle atrophy was present.  The Veteran's gait was 
unsteady, with Lofstrand crutch due to left hemiparesis 
status post stroke.  EMG testing from November 2007 was noted 
to show a chronic right L5 radiculopathy with chronic partial 
axon loss and denervation confined to the lumbar paraspinals, 
and a mild sensorimotor axonal greater than demyelinating 
peripheral polyneuropathy consistent with the diagnosis of 
diabetes.  The examiner concluded that the Veteran's 
disability had the following effect on his daily activities: 
prevented chores, shopping, exercise, and sports; a severe 
effect on toileting; a moderate effect on recreation, travel, 
dressing and grooming; and a mild effect on feeding and 
bathing.  

After a review of the evidence on file, and resolving all 
doubt in the Veteran's favor, the Board finds that the 
Veteran's symptomatology more closely approximates the 
criteria described under the 30 percent disability rating for 
the entire period of initial rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8521.  Although the July 2004 VA examiner did 
not indicate a level of severity of the Veteran's condition 
in terms of Diagnostic Code 8521, the July 2009 VA 
examination report shows that the Veteran's disability has a 
mild to severe/prevented effect on his daily functioning from 
the disability in his right lower extremity.  The July 2009 
examiner indicated the Veteran's disability had a mild effect 
on two functional categories, a moderate effect on four 
functional categories, and a severe or preventative effect on 
five functional categories.  After resolving all reasonable 
doubt in the Veteran's favor, the Veteran's symptomatology 
more closely approximates a severe evaluation.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 4.7.  The Board finds that the 
higher evaluation of 30 percent is warranted.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8521.

The Board has considered whether an even higher (40 percent) 
rating is warranted. The objective findings of evidence do 
not show that the Veteran has complete paralysis in his right 
lower extremity. As such, a higher rating of 40 percent is 
not warranted under Diagnostic Code 8521.  

In short, after a review of all the evidence of record for 
the entire period under consideration, the Board finds that 
the Veteran's symptomatolgoy more closely approximates the 
criteria for a 30 percent disability rating, and no more.  
See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8521.

Finally, the Board does not find that referral for an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the Veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as demonstrated by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  

According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his radiculopathy 
of the right lower extremity has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  

The Board observes that the Rating Schedule provides for a 
higher rating for the diseases of the peripheral nerves, and, 
as explained above, the Veteran has the symptoms identified 
in the criteria that warrant a 30 percent disability rating.  
Additionally, the Veteran's disability has not required 
frequent periods of hospitalization.  While the record shows 
that the Veteran's disability has affected his employment, 
none of the competent medical evidence of record suggests 
that the Veteran is unemployable strictly because of his 
radiculopathy of the right lower extremity.  Rather, the 
medical evidence of record indicates that the Veteran's other 
medical conditions have prevented him from working.  

The Board finds that since the 30 percent evaluation for this 
period adequately addresses occupational impairment during 
this time.  This case does not present "exceptional" 
circumstances, and, as the Veteran's symptomatology is 
appropriately addressed by the 30 percent rating assigned, 
the Rating Schedule is adequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted for the Veteran's 
radiculopathy of the right lower extremity.


ORDER

An evaluation of 30 percent, and no higher, for service-
connected radiculopathy of the right lower extremity is 
granted. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


